Exhibit 10.4
 
SECURITY AGREEMENT
INVENTORY


This Security Agreement is entered into this 30th day of September, 2009,
between GEOFFREY C. WEBER, as Trustee of the Pak-It Members’ Trust, 221 Turner
Street, Clearwater, Florida 33756, hereinafter referred to as "Secured Party",
and PAK-IT, LLC and DICKLER CHEMICAL LABORATORIES, INC., both of 221 Turner
Street, Clearwater, Florida 33756 hereinafter referred to, individually and
collectively, as "Debtor".  The parties agree as follows:


Security Interest.  The Debtor gives the Secured Party security an unconditional
security interest (the “Security Interest”) in the following described inventory
and in all proceeds and products thereof in any form together with all records
relating thereto (the “Collateral”):




All inventory now owned or hereafter owned or acquired by the Debtor, including
without limitation goods held for sale or lease or to be furnished under
contracts of service, raw materials, work in process and materials to be used or
consumed in the Debtor's business.




1.           Indebtedness Secured.  The borrowing relationship between the
Debtor, 310 Holdings, Inc. and the Secured Party is to be a continuing one and
is intended to cover numerous types of extensions of credit, loans, overdraft
payments, or advances made directly or indirectly to the Debtor or 310 Holdings,
Inc.  Accordingly, this Agreement and the Security Interest created by it
secures payment of all obligations of any kind owing by the Debtor or 310
Holdings, Inc. to the Secured Party whether now existing or hereafter incurred,
direct or indirect, arising from loans, guaranties, endorsements or under a Unit
Purchase and Share Exchange Agreement or otherwise, whether related or unrelated
to the purpose of the original extension of credit, whether of the same or a
different class as the primary obligation, and whether the obligations are from
time to time reduced and thereafter increased or entirely extinguished and new
obligations thereafter incurred, including without limitation, any sums advanced
and any expenses or obligations incurred by the Secured Party pursuant to this
Agreement or any other agreement concerning, evidencing or securing obligations
of the Debtor to the Secured Party, and any liabilities of the Debtor or 310
Holdings, Inc. to the Secured Party, and any liabilities of the Debtor to the
Secured Party arising from any source whatsoever (the "Indebtedness").


2.           Representations and Warranties of Debtor.  The Debtor represents
and warrants and so long as the Indebtedness remains unpaid shall be deemed
continuously to represent and warrant that:
 
        (a)           the Debtor is the owner of the Collateral free of all
security interests or other encumbrances;
 
 

--------------------------------------------------------------------------------


 
(b)           The Debtor is authorized to enter into this Security Agreement and
into the transactions evidenced by the Collateral; the Debtor is engaged in
business operations which are carried on at the address specified above.  If
Debtor has a place of business in more than one state, the chief executive
office of Debtor is 221 Turner Street, Clearwater, Florida 33756;


(c)           That part of the collateral constituting inventory is located at
the address specified above;


(d)           The Debtor operates under no trade names except the name(s) set
forth above and the following names, if any:  .


3.           Covenants of Debtor.  So long as this Agreement has not been
terminated as provided in paragraph 8, the Debtor:  (a) will defend the
Collateral against the claims and demands of all other parties except purchaser
and lessees of inventory in the ordinary course of the Debtor's business,
including without limitation defenses, set-offs, claims and counterclaims
asserted by any Account Debtor against the Debtor or the Secured Party; will
keep the collateral free from all security interests or other encumbrances and
will not sell, transfer, assign, deliver or otherwise dispose of any of the
Collateral or any interest therein without the prior written consent of the
Secured Party except that until the occurrence of an Event of Default the Debtor
may sell or lease inventory in the ordinary course of the Debtor's business; (b)
will not without the written consent of the Secured Party create in favor of
anyone other than the Secured Party a security interest in any of its inventory,
accounts receivable or general intangibles nor will it sell or assign, with or
without recourse to anyone other than the Secured Party any of its accounts,
chattel paper or general intangibles; (c) will keep in accordance with generally
accepted accounting principles consistently applied, accurate and complete
records concerning the Collateral; upon the Secured Party's request will mark
any of such records and all or any of the Collateral to give notice of the
Security Interest; and will permit the Secured Party or its agents to inspect
the Collateral and to audit and make abstracts of such records or any of the
Debtor's book, ledgers, reports, correspondence and other records; (d) upon
demand will deliver to Secured Party any documents of title and any chattel
paper representing or relating to the Collateral or any part thereof, schedules,
invoices, shipping or delivery receipts, purchase orders, contracts or other
documents representing or relating to purchases or other acquisitions or sales,
or leases or other dispositions of the Collateral and proceeds thereof and any
and all other schedules, documents, statements which the Secured Party may from
time to time request; (e)  will notify the Secured Party promptly in writing of
any change in the Debtor's address, name or identity specified above, of any
change in the location or of any additional locations at which the Collateral is
kept and of any change in the address at which records concerning the Collateral
are kept; (f) in connection herewith will execute and deliver to the Secured
Party such financing statements and other documents and do such other things as
the Secured Party may reasonably request; (g) will pay or cause to be paid all
taxes, assessments and other charges of every nature which may be levied or
assessed against the Collateral; (h) will insure the Collateral against risks by
obtaining policies (none of which shall be cancellable without the written
consent of the Secured Party) in coverage, form and amount and with companies
satisfactory to the Secured Party such policies to contain a loss payee
provision exercised in favor of the Secured Party and at the Secured Party's
request will deliver each policy or certificate of insurance therefor to the
Secured Party; and (i) will not remove the Collateral from the state nor change
the location of its chief executive office without the written consent of
Secured Party.
 
 
2

--------------------------------------------------------------------------------


 
4.           Verification of Collateral.  The Secured Party shall have the right
to verify any Collateral in any manner and through any medium which the Secured
Party may consider appropriate and the Debtor shall furnish such assistance and
information and perform such acts as the Secured Party may require in connection
therewith.
5.           Default.  (a) Any of the following events or conditions shall
constitute an event of default ("Event of Default"):  (i) non-payment when due
whether by acceler­ation or otherwise of the principal of or interest on any
Indebtedness, time being of the essence, or failure by the Debtor to perform any
material obligations under this Agreement or under any other material agreement
between the Debtor and the Secured Party; (ii) dissolution or other termination
of the legal existence of Debtor; (iii) filing by or against the Debtor of a
petition in bankruptcy or for reorganization under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar law of any jurisdiction; (iv) making a
general assignment by the Debtor for the benefit of creditors; the appointment
of or taking possession by a receiver, trustee, custodian or similar official
for the Debtor or for any of the Debtor's assets; or the institution by or
against the Debtor of any kind of insolvency proceedings or any proceeding for
the dissolution or liquidation of the Debtor; (v) the occurrence of any event
described in paragraph 6(a)(ii),(iii) or (iv) hereof with respect to any
endorser or guarantor or any party liable for payment of any Indebtedness or
(vi) material falsity in any certificate, statement, representation, warranty or
audit at any time furnished to the Secured Party by or on behalf of the Debtor
or any endorser or guarantor or any other party liable for payment of any
Indebtedness, pursuant to or in connection with the Security Agreement or
otherwise (including warranties in this Agreement) and including any omission to
disclose any substantial contingent or liquidated liabilities or any material
adverse change in facts disclosed by any certificate, statement, representation,
warranty or audit furnished to the Secured Party; or (vii) any attachment or
levy against the Collateral or any other occurrence which inhibits the Secured
Party's free access to the Collateral.


(b)           The Secured Party may declare all or any part of the Indebtedness
to be immediately due without notice upon the happening of any Event of Default
or if the Secured Party in good faith believes that the prospect of payment of
all or any part of the Indebtedness or the performance of the Debtor's
obligations under this Agreement or any other agreement now or hereafter in
effect between the Debtor and the Secured Party is impaired.  This paragraph is
not intended to affect any rights of the Secured Party with respect to any
Indebtedness which may now or hereafter be payable on demand.


(c)           Upon the happening of any Event of Default the Secured Party's
rights with respect to the Collateral shall be those of a secured party under
the Uniform Commercial Code and any other applicable law from time to time in
effect.  The Secured Party shall also have any additional rights granted herein
and in any other agreement now or hereafter in effect between the Debtor and the
Secured Party.  If requested by the Secured Party, the Debtor will assemble the
Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party.
 
3

--------------------------------------------------------------------------------


 
(d)           The Debtor agrees that any notice by the Secured Party of the sale
or disposition of the Collateral or any other intended action hereunder, whether
required by the Uniform Commercial Code or otherwise, shall constitute
reasonable notice to the Debtor if the notice is mailed by regular or certified
mail, postage prepaid, at least ten days before the action to the Debtor's
address as specified in this Agreement or to any other address which the Debtor
has specified in this Agreement or to any other address which the Debtor has
specified in writing to the Secured Party as the address to which notices shall
be given to the Debtor.


(e)           The Debtor shall pay all reasonable costs and expenses incurred by
the Secured Party in enforcing this Security Agreement, realizing upon any
Collateral and collecting any Indebtedness (including a reasonable attorneys'
fee) whether suit is brought or not and whether incurred in connection with
collection, trial, appeal or otherwise, and shall be liable for any deficiencies
in the event the proceeds of disposition of the Collateral does not satisfy the
Indebtedness in full.


6.           Miscellaneous:  (a) The Debtor authorizes the Secured Party at the
to file any financing statement or statements relating to the Collateral
(without the Debtor's signature thereon) which the Secured Party deems
appropriate, and the Debtor irrevocably appoints the Secured Party as the
Debtor's attorney-in-fact to execute any such financing statement or statements
in the Debtor's name and to perform all other acts which the Secured Party deems
appropriate to perfect and to continue perfection of the Security Interest.


(b)           The Debtor hereby irrevocably consents to an act by the Secured
Party or its agents in entering upon any premises for the purpose of
either:  (1) inspecting the Collateral or (2) taking possession of the
collateral after any Event of Default; and the Debtor hereby waives his right to
assert against the Secured Party or its agents any claim based upon trespass or
any similar cause of action for entering upon any premises where the Collateral
may be located.


(c)           Before or after any default by the Debtor under this Security
Agreement, the Secured Party may notify any party obligated to pay proceeds of
the existence of this Security Interest and may also direct them to make
payments of all proceeds to the Secured Party.
 
(d)           The Secured Party may demand, collect and sue for all proceeds
with the right to enforce, compromise, settle or discharge any proceeds.  The
Debtor irrevocably appoints the Secured Party the Debtor's attorney-in-fact to
endorse the Debtor's name on all checks, commercial paper and other instruments
pertaining to the proceeds


(e)           The Debtor authorizes the Secured Party to collect and apply
against the Indebtedness any refund of insurance premiums or any insurance
proceeds payable on account of the loss or damage to any of the Collateral and
irrevocably appoints the Secured Party as the Debtor's attorney-in-fact to
endorse any check or draft representing such proceeds.
 
4

--------------------------------------------------------------------------------


 
(f) As further security the Debtor grants to the Secured Party a security
interest in all property of the Debtor which is or may hereafter be in the
Secured Party's possession in any capacity including all monies owed or to be
owed by the Secured Party to the Debtor; and with respect to all of such
property, the Secured Party shall have the same rights as it has with respect to
the Collateral.  Without limiting any other right of the Secured Party whenever
the Secured Party has the right to declare any Indebtedness to be immediately
due and payable (whether or not it has so declared), the Secured Party may set
off against the Indebtedness all monies then owed to the Debtor by the Secured
Party in any capacity whether due or not and the Secured Party shall be deemed
to have exercised its right to set off immediately at the time its right to such
election accrues.


(g)           Upon the Debtor's failure to perform any of its duties hereunder
the Secured Party may, but it shall not be obligated to, perform any of such
duties and the Debtor shall forthwith upon demand reimburse the Secured Party
for any expense incurred by the Secured Party in doing so.  As further security
the Debtor hereby assigns and gives a security interest in accounts, chattel
paper, and general intangibles including factory credits or bonuses now or
hereafter owned by or due to the Debtor by any of its suppliers under any
franchise or other agreement currently or hereafter in effect, or any
modification or replacement thereof, or however otherwise due the Debtor.  The
Debtor will hold in trust for the Secured Party and forthwith remit to the
Secured Party all the proceeds of such accounts, chattel paper, and general
intangibles received by the Debtor, or the Secured Party may make direct
collection thereof and credit the Debtor with all sums received.


(h)           No delay or omission by the Secured Party in exercising any right
hereunder or with respect to any Indebtedness shall operate as a waiver of that
or any other right, and no single or partial exercise of any right shall
preclude the Secured Party from any other or future exercise of the right or the
exercise of any other right or remedy.  The Secured Party may cure any Event of
Default by the Debtor in any reasonable manner without waiving the Event of
Default so cured and without waiving any other prior or subsequent Event of
Default by the Debtor.  All rights and remedies of the Secured Party under this
Agreement and under the Uniform Commercial Code shall be deemed cumulative.


(i)           The Secured Party shall have no obligation to take and the Debtor
shall have the sole responsibility for taking any steps to preserve rights
against all prior parties to any instrument or chattel paper in the Secured
Party's possession as proceeds of the Collateral.  The Debtor waives notice of
dishonor and protest of any instrument constituting Collateral at any time held
by the Secured Party on which the Debtor is in any way liable and waives notice
of any other action taken by the Secured Party.


(j)           The rights and benefits of the Secured Party under this Agreement
shall, if the Secured Party agrees, inure to any party acquiring an interest in
the Indebtedness or any part thereof.  Secured Party may from time to time honor
drafts or otherwise advance funds to permit the Debtor to purchase additional
inventory.  Any inventory purchased with such funds shall become part of the
Collateral.  The Secured Party may from time to time furnish the Debtor with
memoranda or wholesale ledger sheets describing inventory for which it has
advanced funds.  All inventory so described shall conclusively be deemed part of
the Collateral unless the Debtor notifies the Secured Party within the five days
of items which are not properly part of the Collateral.  Memoranda or wholesale
ledger sheets may be furnished to the Debtor in the same manner as other notices
under paragraph 7(d) of this Agreement.


(k)           The terms "Secured Party" and "Debtor" as used in this Agreement
include the heirs, personal representatives, and successors or assigns of those
parties.
 
5

--------------------------------------------------------------------------------


 
(l)           If more than one Debtor executes this Security Agreement, the term
"Debtor" includes each of the Debtors as well as all of them, and their
obligations under this Agreement shall be joint and several.


(m)           This Agreement may not be modified or amended nor shall any
provision of it be waived except by in writing signed by the Debtor and by an
authorized officer of the Secured Party.


(n)           This Agreement shall be construed under the Uniform Commercial
Code and any other applicable Florida laws in effect from time to time.


(o)           This Security Agreement is a continuing agreement which shall
remain in force until the Secured Party shall actually receive written notice of
its termination and thereafter until all of the Indebtedness contracted for or
created before receipt of the notice and any extensions or renewals of that
Indebtedness (whether made before or after receipt of the notice) together with
all interest thereon both before and after the notice shall be paid in full.


7.           Waiver.  The Debtor hereby waives any rights Debtor may have to
notice and a hearing before possession or sale of collateral is effected by
Secured Party by self-help, replevin, attachment or otherwise.


Executed at Clearwater, Florida, on the  day of September, 2009.
 
Creditor:
Debtor:
/s/ Geoffery C. Weber                             
Dickler Chemical Laboratories, Inc., a Florida corporation
Geoffery C. Weber, As Trustee of the Pak-It Members’ Trust
By: /s/ Robert Shoemaker             
 
Robert Shoemaker, V.President
     
Pak-It, LLC, a Florida limited liability company
 
 
By: /s/Robert Shoemaker,               
 
Robert Shoemaker, Manager



 
 
6